FILED
                            NOT FOR PUBLICATION                            OCT 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10151

               Plaintiff - Appellee,             D.C. No. 2:11-cr-02492-DGC-2

  v.
                                                 MEMORANDUM*
GUILLERMO ATONDO-CASTANEDA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                            Submitted August 18, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Guillermo Atondo-Castaneda appeals from the district court’s judgment and

challenges his guilty-plea conviction and 87-month sentence for conspiracy to

possess with intent to distribute 50 grams or more of actual methamphetamine, in

violation of 21 U.S.C. § 846 and 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). Pursuant

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to Anders v. California, 386 U.S. 738 (1967), Atondo-Castaneda’s counsel has

filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Atondo-Castaneda the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Atondo-Castaneda has waived his right to appeal his conviction and

87-month sentence. Because the record discloses no arguable issue as to the

validity of the appeal waiver, we dismiss the appeal. See United States v. Watson,

582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.